 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW B. CRAMER,                                No. 1:19-cv-00161-DAD-SKO
12                      Plaintiff,
13          v.                                         ORDER DISMISSING ACTION WITHOUT
                                                       PREJUDICE DUE TO PLAINTIFF’S
14   BARRY JONES, et al.,                              FAILURE TO COMPLY WITH A COURT
                                                       ORDER AND FAILURE TO PAY FILING
15                      Defendant.                     FEE
16                                                     (Doc. No. 14)
17

18

19          Plaintiff Matthew B. Cramer is a state prisoner appearing pro se in this civil rights action

20   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On January 24, 2020, the assigned magistrate judge issued findings and recommendations

23   recommending that plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

24   U.S.C. § 1915(a) and (g) and that plaintiff be required to pay the $400.00 filing fee in full to

25   proceed with this action. (Doc. No. 12.) On March 30, 2020, the undersigned adopted the

26   findings and recommendations in full and ordered plaintiff to pay the filing fee within fourteen

27   (14) days. (Doc. No. 14.) That order was served on plaintiff and contained a warning that if

28   plaintiff failed to pay the filing fee within the specified time, the action would be dismissed. (Id.
                                                       1
 1   at 2.) To date, plaintiff has not paid the required filing fee or requested an extension of time to do

 2   so, and the deadline to pay the required filing fee has now passed.1

 3          Accordingly,

 4          1.      This action is dismissed without prejudice due to plaintiff’s failure to obey a court

 5                  order and to pay the required filing fee; and

 6          2.      The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
         Dated:    June 23, 2021
 9                                                         UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       On April 27, 2020, plaintiff filed a notice of appeal of this court’s order denying his application
27   to proceed in forma pauperis. (Doc. No. 15.) On December 16, 2020, the Ninth Circuit
     dismissed plaintiff’s appeal for failure to prosecute. (Doc. No. 19).
28
                                                       2
